FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1895
                 _____________________________

EDWARD A. CRAPO, in his
capacity as Alachua County
Property Appraiser,

    Appellant/Cross-Appellee,

    v.

ACADEMY FOR FIVE ELEMENT
ACUPUNCTURE, INC., a Florida
Non-Profit Corporation,

    Appellee/Cross-Appellant.
                _____________________________


On appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

                        September 3, 2019

                             EN BANC

                 ON MOTION FOR CERTIFICATION

    Appellee’s motion for certification is denied.

WOLF, LEWIS, ROBERTS, BILBREY, KELSEY, WINOKUR, and M.K.
THOMAS, JJ., concur.

RAY, C.J., and B.L. THOMAS, ROWE, MAKAR, OSTERHAUS, and JAY,
JJ., concur in part and dissent in part.
MAKAR, J., dissents in an opinion which B.L. THOMAS and JAY, JJ.,
join.
                 _____________________________

MAKAR, J., dissenting from denial of certification.

     Discretionary jurisdiction exists for our supreme court to
review this case because it expressly affects a class of
constitutional officers, i.e., property appraisers. Art. V, § 3(b)(3),
Fla. Const.; Bystrom v. Whitman, 488 So. 2d 520, 521 (Fla. 1986);
see also Delta Prop. Mgmt. v. Profile Invs., Inc., 87 So. 3d 765, 767
(Fla. 2012). Certifying the following questions, * however, would
provide greater clarity and assist in assessing review:

    1) Is a post-secondary school or educational institution
    such as the Academy certified and regulated by the
    Florida Department of Education Commission for
    Independent Education and thereby an educational
    institution within the meaning of § 196.012(5), Florida
    Statutes?

    2) Do the doctrines of administrative finality or res
    judicata apply to decisions of value adjustment boards?

By divided vote, this Court has declined certification of both
questions. Each question, however, is of exceptional statewide
importance, as evidenced by their en banc disposition and direct
effect on sixty-seven property appraisers (and value adjustment
boards) and the many educational institutions, like the Academy,
who have relied on the legality of their tax-exempt status,
sometimes for decades. Because these two questions of great public
importance are key in assessing whether to accept “class of
constitutional officer” jurisdiction, we ought to have certified them.

                  ____________________________



    * The first is a question the Academy proposed and the second
is a revised version of its proposed question on the value
adjustment board matter.

                                  2
John C. Dent, Jr., and Jennifer A. McClain of Dent & McClain,
Chartered, Sarasota, for Appellant/Cross-Appellee.

Paul A. Donnelly and Jung Yoon of Donnelly + Gross, Gainesville,
for Appellee/Cross-Appellant.

Matthew H. Mears, General Counsel, and James L. Richmond,
Assistant General Counsel, Tallahassee, for Amicus Curiae The
Department of Education, Commission for Independent Education.

Ashley Moody, Attorney General, and Timothy E. Dennis, Chief
Assistant Attorney General, Tallahassee, for Amicus Curiae State
of Florida, Department of Revenue.

Benjamin K. Phipps of Phipps & Howell, Tallahassee; Michael D.
Minton of Dean Mead Minton & Zwemer, Fort Pierce; Gerald J.
Donnini of Moffa, Sutton & Donnini, P.A., Fort Lauderdale; and
Mitchell I. Horowitz of Buchanan Ingersoll & Rooney PC, Tampa,
for Amicus Curiae The Tax Section of the Florida Bar.

Loren E. Levy and Stuart W. Smith of The Levy Law Firm,
Tallahassee, for Amicus Curiae The Property Appraisers’
Association of Florida, Inc.




                               3